UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 Commission file number 1-640 NL INDUSTRIES, INC. (Exact name of registrant as specified in its charter) New Jersey 13-5267260 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5reeway,Suite 1700 Dallas, Texas75240-2697 (Address of principal executive offices) Registrant's telephone number, including area code:(972)233-1700 Indicate by check mark: Whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). * Yes No * The registrant has not yet been phased into the interactive data requirements Whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company Whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes No X Number of shares of the registrant's common stock outstanding on April 30, 2010: 48,621,934. NL INDUSTRIES, INC. AND SUBSIDIARIES INDEX Page number Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets - December 31, 2009; March 31, 2010 (unaudited) 3 Condensed Consolidated Statements of Operations (unaudited)- Three months ended March 31, 2009 and 2010 5 Condensed Consolidated Statement of Stockholders' Equity and Comprehensive Income - Three months ended March 31, 2010 (unaudited) 6 Condensed Consolidated Statements of Cash Flows (unaudited) - Three months ended March 31, 2009 and 2010 7 Notes to Condensed Consolidated Financial Statements (unaudited) 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosure About Market Risk 37 Item 4. Controls and Procedures 38 Part II. OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 6. Exhibits 39 Items 2, 3, 4 and 5 of Part II are omitted because there is no information to report NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) ASSETS December 31, March 31, (unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash and cash equivalents Marketable securities Accounts and other receivables, net Inventories, net Prepaid expenses and other Deferred income taxes Total current assets Other assets: Marketable equity securities Investment in Kronos Worldwide, Inc. Goodwill Assets held for sale Other assets, net Total other assets Property and equipment: Land Buildings Equipment Construction in progress Less accumulated depreciation Net property and equipment Total assets $ $ NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) (In thousands) LIABILITIES AND EQUITY December 31, March 31, (unaudited) Current liabilities: Accounts payable $ $ Accrued liabilities Accrued environmental costs Income taxes 82 Total current liabilities Non-current liabilities: Long-term debt Accrued environmental costs Accrued pension costs Accrued postretirement benefit (OPEB) costs Deferred income taxes Other Total non-current liabilities Equity: NL Stockholders' equity: Commonstock Additional paid-in capital Retained deficit - ) Accumulated other comprehensive loss ) ) Total NL stockholders' equity Noncontrolling interest in subsidiary Total equity Total liabilities and equity $ $ Commitments and contingencies (Notes 10 and 11) See accompanying Notes to Condensed Consolidated Financial Statements. NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three months ended March 31, (unaudited) Net sales $ $ Cost of sales Gross margin Selling, general and administrative expense Other operating income (expense): Insurance recoveries Litigation settlement - ) Other expense ) ) Corporate expense ) ) Loss from operations ) ) Equity in net income (loss) of Kronos Worldwide, Inc. ) Other income (expense): Interest and dividends Interest expense ) ) Loss before income taxes ) ) Income tax provision (benefit) ) Net loss ) ) Noncontrolling interest in net loss ofsubsidiary ) ) Net loss attributable to NL stockholders $ ) $ ) Amounts attributable to NL stockholders: Basic and diluted net loss per share $ ) $ ) Cash dividend per share $ $ Basic and diluted average shares outstanding See accompanying Notes to Condensed Consolidated Financial Statements. NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY AND COMPREHENSIVE INCOME Three months ended March 31, 2010 (In thousands) NL Stockholders’ Equity Accumulated Additional Retained other Noncontrolling Common paid-in earnings comprehensive interest in Total Comprehensive stock capital (deficit) loss subsidiary equity income (unaudited) Balance at December 31, 2009 $ $ $
